Exhibit 99.1 Park City Group to Report Fiscal Third Quarter Financial Results Ahead of Expectations PARK CITY, UT – April 20, 2010 – Park City Group, Inc. (OTCBB: PCYG), a developer of patented retail supply chain solutions and services, today announced its preliminary results for the fiscal third quarter ended March 31, 2010.Park City Group expects to report: · Revenue of approximately $3 million, an increase of approximately 20% as compared with $2.5 million in the third quarter of fiscal 2009 · Adjusted earnings before interest, taxes, depreciation and amortization (EBITDA) of approximately $700,000, an increase of over 220% as compared with $213,000 pro-forma adjusted (for the Prescient acquisition) EBITDA for the third quarter of fiscal 2009. “Based on our strong performance for the quarter and year-to-date, we are increasingly confident that we will exceed our stated goal of achieving adjusted EBITDA of $2.3 million for the year ending in June.Our team is performing extremely well, and our market traction is accelerating,” said Randall K. Fields, Park City Group’s Chairman and CEO. Park City Group will announce at a later date the details for its fiscal 2010 third quarter financial results conference call which is expected to be held on May 10, 2010. The projected and unaudited financial results discussed in this press release are preliminary only and are subject to change as a result of the completion of the Company’s quarterly review. GAAP results are anticipated to be different than projected EBITDA results and those differences are anticipated to be material. EBITDA is calculated as net income before deducting interest, taxes, depreciation and amortization. Adjusted EBITDA also excludes items such as impairment charges, charges to consolidate and integrate recently acquired businesses, costs of closing corporate facilities, non-cash stock based compensation and other non-cash charges.Although EBITDA and adjusted EBITDA are not measures of actual cash flow because they do not consider changes in assets and liabilities that may impact cash balances, the Company’s management reviews these non-GAAP financial measures internally to evaluate the Company’s performance and manage the operations. Additionally, the Company believes they are useful metrics to evaluate operating performance and has therefore included such measures in the reporting of operating results. About Park City Group Park City Group (OTCBB: PCYG) is a Software-as-a-Service (“SaaS”) provider that brings unique visibility to the consumer goods supply chain, delivering actionable information that ensures product is on the shelf when the consumer expects it. Our service increases our customers’ sales and profitability while enabling lower inventory levels for both retailers and their suppliers.For more information, go to www.parkcitygroup.com. Forward-Looking Statement Any statements contained in this document that are not historical facts are forward-looking statements as defined in the U.S. Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “believe,” “estimate,” “expect,” “forecast,” “intend,” “may,” “plan,” “project,” “predict,” “if”, “should” and “will” and similar expressions as they relate to Park City Group, Inc. (”Park City Group”) are intended to identify such forward-looking statements. Park City Group may from time to time update these publicly announced projections, but it is not obligated to do so. Any projections of future results of operations should not be construed in any manner as a guarantee that such results will in fact occur. These projections are subject to change and could differ materially from final reported results. For a discussion of such risks and uncertainties, see “Risk Factors” in Park City’s annual report on Form 10-K for the year ended June 30, 2009 and its other reports filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the dates on which they are made. IR Contact Jordan M. Darrow Darrow Associates
